Citation Nr: 0721138	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral knee 
disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to February 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In September 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
May 2007, through counsel the veteran declined the right to 
another Board hearing.  A transcript of the hearing held in 
September 2005 is in the file.  

In a decision, dated in April 2006, the Board denied the 
veteran's application to reopen the claims of service 
connection for a bilateral knee disability and for a back 
disability.  The veteran then appealed the Board's decision 
to the United States Court of Appeals (Court) for Veterans 
Claims.  In an Order, dated in August 2006, the Court granted 
a Joint Motion to Remand of the parties (the VA Secretary and 
the veteran), vacated the Board's decision of September 2005, 
and remanded the case to the Board for readjudication 
consistent with the Motion.  Copies of the Joint Motion and 
the Order of the Court are part of the veteran's file. 

In compliance with the Joint Motion for Remand, the Board is 
promulgating a new decision, applying the current regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156 (2006).  As the directive requested by the Joint 
Motion has been completed, no further action is necessary to 
comply with the Court's remand.  Stegall v. West, 11 Vet. 
App. 268 (1998)

In a rating decision, dated in April 2006, the RO denied the 
veteran's application to reopen the claim of service 
connection for post-traumatic stress disorder.  In May 2006, 
the veteran timely filed a notice of disagreement to the 
rating decision by the RO, initiating an appeal.  

As the RO has not yet issued a statement of the case, the 
claim must be remanded to the RO via the Appeals Management 
Center in Washington, DC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  


FINDINGS OF FACT

1. In a rating decision, dated in December 1992, the RO 
denied service connection for a bilateral knee disability, 
and after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision; in a rating decision, dated in August 
1998, the RO denied the veteran's application to reopen the 
claim of service connection for a right knee disability only, 
and after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision.

2. The additional evidence presented since the rating 
decisions in December 1992 and August 1998 does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a bilateral knee disability. 

3. In a rating decision, dated in March 1995, the RO denied 
the veteran's application to reopen the claim of service 
connection for a back disability, and after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.

4. The additional evidence presented since the rating 
decision in March 1995 does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a back disability. 




CONCLUSIONS OF LAW

1. The rating decision by the RO, dated in December 1992, 
denying service connection for a bilateral knee disability, 
and the rating decision by the RO, dated in August 1998, 
denying the application to reopen the claim of service 
connection for a right knee disability, became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).

2. The additional evidence presented since the rating 
decisions in December 1992 and August 1998 is not new and 
material, and the claim of service connection for a bilateral 
knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006). 

3. The rating decision by the RO, dated in March 1995, 
denying the application to reopen the claim of service 
connection for a back disability, became final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).

4. The additional evidence presented since the rating 
decision in March 1995 is not new and material, and the claim 
of service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and December 2003.  Although the 
copy of the document is not in the file, the VCAA notice 
included an enclosure, What Evidence Must Show, that is, 
generally the type of evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  Here the Board is relying on the presumption 
of regularity of the administrative process in the absence of 
clear evidence to the contrary.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  

Also, in the Joint Motion, the parties did not identify any 
VCAA notice deficiency, pertaining to notice of the 
underlying claims of service connection.  The veteran was 
also notified that new and material was needed to reopen the 
claims, that is, evidence not previously considered that 
relate to an unestablished fact necessary to substantiate the 
claim. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notice included the 
general provision for the effective date of the claims, that 
is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim, except 
for the degree of disability assignable.).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  This procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and address the claims at a hearing, 
which he did. The claims were then readjudicated following 
the content-complying notice as evidenced by the statement of 
the case in July 2004.  

As the timing error did not affect the essential fairness of 
the adjudication of the claims, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 
16, 2007).

To the extent that the degree of disability assignable was 
not provided, as the application to reopen the claims of 
service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the notice defect as to degree of disability assignable.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. The RO obtained the service medical 
records and VA records.  Following the Court's Order vacating 
the prior Board's decision, the veteran was afforded the 
opportunity to submit additional argument or evidence, but no 
additional pertinent evidence has been submitted.  In April 
2007, through counsel the veteran indicated that he had 
nothing else to submit. 

In October 2006, through counsel the veteran submitted 
additional VA records, pertaining to the claim of service 
connection for post-traumatic stress disorder, which included 
a history of right knee surgery and current complaints of 
right knee and back pain, facts previously established.  As 
the VA records do not have a bearing on the application to 
reopen the claims of service connection, referral of the 
evidence to the RO for initial consideration is not required.  
38 C.F.R. § 20.1304(c). 

Also, under the duty to assist, in the absence of new and 
material evidence, a VA medical examination or medical 
opinion is not authorized.  38 C.F.R. § 3.159(c)(4)(iii).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application the Reopen the Claims of Service Connection 
Procedural History and Evidence Previously Considered 

In a rating decision, dated in December 1992, the RO denied 
service connection for a bilateral knee disability because a 
bilateral knee disability was not shown during service.  
After the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision.  In a rating decision, dated in August 1998, the RO 
denied the veteran's application to reopen the claim of 
service connection for a right knee disability because the 
additional evidence of a right knee meniscal tear was 
unrelated to service.  After the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision.  As the veteran did not appeal 
the rating decisions, the rating decisions became final by 
operation of law. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

In rating decision, dated in March 1995, the RO denied the 
veteran's application to reopen the claim of service 
connection for a back disability because the additional 
evidence did not document a back disability during service.  
After the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision.  As the veteran did not appeal the rating decision, 
the rating decisions became final by operation of law. 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  .

The evidence of record and previously considered at the time 
of the prior decisions is summarized as follows.

On entrance examination, the veteran indicated a history of 
back trouble, but no back defect or abnormality was noted on 
physical examination.  The remainder of the service medical 
records, including the report of separation examination, 
contain no complaint, finding, or history of a bilateral knee 
disability or back disability.

After service in his original claims of service connection 
for disabilities of the knees and back, the veteran stated 
the disabilities were incurred in service in March 1971.  The 
veteran then failed to appear for a VA examination scheduled 
in November 1992. 

VA records disclose on psychiatric hospitalization in June 
1994 the veteran complained of diffuse joint and back pain, 
but the physical examination was unremarkable.  There was no 
finding or diagnosis of a bilateral knee disability or back 
disability then or on hospitalizations in April and May 1994 
or in July 1994.  On VA psychiatric evaluation in June 1997, 
history included back pain since 1994, when he had a job, 
driving a truck.  The diagnosis included a history of a back 
injury.  In February 1998, the veteran's right knee locked, 
getting out of bed, and he had a meniscectomy for a right 
meniscal tear. 

Current Application to the Reopen the Claims

The current application to reopen the claims of service 
connection was received at the RO in May 2003.  The claims 
may be reopened if new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted because the determination affects the 
Board's legal jurisdiction to reach the underlying claims. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under the current version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claims, that is, evidence of a bilateral knee 
disability or back disability that relates to an injury, 
disease, or event, resulting in injury or disease, of service 
origin, which are the unestablished facts necessary to 
substantiate the claims. 

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented consists of the following.

Exhibit 1 consists of VA records from 1997 to 2006.  The 
records document persistent right knee following the meniscal 
tear in 1998 (February and March 1998); knee pain (August 
2006); back pain after lifting-type injury (August 1999); 
severe back pain with history of remote injury (January 
2003); and back pain (February and August 2003, August 2004, 
February and August 2005, and August 2006).  The evidence of 
knee pain and back pain after 1998 is cumulative, that is, 
the evidence supports facts previously established and 
adjudicated by the RO.  As cumulative evidence does not meet 
the standard of new and material evidence under 38 C.F.R. § 
3.156, the VA records are not new and material. 

Exhibit 2 consists of veteran's statement that his bilateral 
knee and back ailments started during service, but were not 
treated.  The statement is essentially the same statement the 
veteran made in conjunction with his original claims in 1992.  
As the statement is redundant, that is, repetitive of the 
veteran's previous statement in 1992 and as redundant 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156, the statement is not new 
and material evidence. 

Exhibit 3 consists of the veteran's testimony in September 
2005.  The veteran testified that while performing strenuous 
activity in basic and advanced infantry training he had 
injured his knees and back by carrying a heavy back pack and 
machine guns up and down mountains in Alaska, that he had not 
sought treatment during service because he was afraid that he 
would be given a bad service discharge, and that he had 
received more recent treatment for his knees and back but no 
physician had ever linked the disability of his knees to his 
military service. As the veteran's testimony relates to 
medical causation, the testimony cannot serve as the new and 
material evidence to reopen the claims under 38 U.S.C.A. § 
5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

As the additional evidence is not new and material, the 
additional evidence does relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claim, and the 
claims are not reopened.  38 C.F.R. § 3.156. 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
bilateral knee disability is denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
back disability is denied.


REMAND

In accordance with Manlincon v. West, 12 Vet. App. 238 
(1999), the application to reopen the claim of service 
connection for post-traumatic stress disorder is REMANDED for 
the following action:

Furnish the veteran a statement of the 
case on the on the issue of whether new 
and material evidence has been presented 
to reopen the claim for service connection 
for post-traumatic stress disorder.  Only 
if the veteran perfects an appeal of the 
issue should the case be returned to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


